919 A.2d 845 (2007)
190 N.J. 250
In re OPINION 39 OF the COMMITTEE ON ATTORNEY ADVERTISING.
Jon-Henry Barr, Esq., Glenn A. Bergenfield, Esq., Carey B. Cheifitz, Esq., Maria Delgaizo Noto, Esq. Andrew J. Renda, Jr., Esq., and John S. Voynick, Esq., Petitioners.
Key Professional Media, Inc., (d/b/a "Super Lawyers" and "Law & Politics"), Intervenor-Petitioner.
Stuart A. Hoberman, Esq., Petitioner,
v.
Committee on Attorney Advertising, Respondent.
Supreme Court of New Jersey.
March 23, 2007.
These matters having come before the Court pursuant to Rule 1:19A-3(d) on petitions for review of Opinion 39 of the Committee on Attorney Advertising,
And good cause appearing;
IT IS ORDERED that the petitions for review are granted; and it is further
ORDERED that the matter is summarily remanded to retired Appellate Division Judge Robert A. Fall to sit as a Special Master for limited purpose of developing, on an expedited basis, an evidentiary record in respect of the facts and legal issues that relate to the petitions for review granted pursuant to this Order; and it is further
ORDERED that as part of his determinations on the scope and content of the record, the Special Master shall consider and act on all motions to expand the record now pending before the Supreme Court; and it is further
ORDERED that the Special Master shall file his findings and conclusions with the Supreme Court within forty-five days of the completion of the plenary hearing.
Jurisdiction is otherwise retained.
Justices, LONG LaVECCHIA, WALLACE, RIVERA-SOTO, and HOENS join in the Court's Order. Chief Justice ZAZZALI and Justice ALBIN did not participate.